United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 18, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-50573
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

HECTOR PEREZ,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-02-CR-294-1-SS
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Hector Perez (“Perez”) appeals the sentence imposed

following his guilty-plea convictions for conspiracy to possess

with intent to distribute cocaine, possession with intent to

distribute cocaine, and possession with intent to distribute

cocaine base.   Perez argues that the district court erred by

applying a four-level leadership enhancement to his sentence

pursuant to U.S.S.G. § 3B1.1(a).   Perez admits that he led one

participant in the criminal activity, but argues that he did not


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50573
                                 -2-

lead any of the other participants.   Perez further contends that

leading one participant in a criminal activity that includes five

or more participants is insufficient to support a four-level

leadership enhancement.   Perez concedes that this argument is

foreclosed by United States v. Okoli, 20 F.3d 615, 616 (5th Cir.

1994), but asserts that Okoli was incorrectly decided.

     The district court’s application of the four-level

leadership enhancement under U.S.S.G. § 3B1.1 was not erroneous

because Perez led at least one participant and the criminal

activity involved five or more participants.   See Okoli, 20 F.3d

at 616.   As there have been no superceding en banc or Supreme

Court decisions contrary to Okoli, this panel cannot overrule the

holding in Okoli.   See Burge v. Parish of St. Tammany, 187 F.3d

452, 466 (5th Cir. 1999).   Because Okoli is controlling, we do

not reach Perez’s argument that he only led one of the

participants in the criminal activity.

     AFFIRMED.